Citation Nr: 0504636	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  00-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The Board notes that in the March 2000 statement of the case 
the RO characterized the issue on appeal as "service 
connection for chronic pulmonary condition and chest pain."  
The RO had previously denied service connection for "chest 
pain" in February 1980.  In his June 1999 claim, which 
resulted in the October 1999 decision here on appeal, the 
veteran claimed entitlement to service connection for a 
pulmonary condition--he made no reference to "chest pain."  
The RO denied entitlement to service connection for a chronic 
pulmonary condition in October 1999, and did not include the 
issue of service connection for chest pain in that decision.  
In a March 2000 hearing before the RO's Decision Review 
Officer the veteran's representative described the issues on 
appeal as service connection for a pulmonary disorder and 
service connection for chest pain.  Apparently based on that 
assertion, the Decision Review Officer included the issue of 
"chest pain" in the March 2000 statement of the case.

The purpose of the statement of the case is to inform the 
veteran of the evidence considered, the relevant laws and 
regulations, and the rationale for denying the benefit with 
which he has expressed disagreement.  38 C.F.R. § 19.29 
(2004).  The statement of the case cannot be used to 
adjudicate an issue that has not previously been the subject 
of a notice of disagreement.  And, the Board does not have 
jurisdiction of an issue that the RO has not yet adjudicated.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The RO has not 
addressed the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
chest pain, so that the veteran cannot have perfected an 
appeal of that issue.  For these reasons the Board finds that 
the issue on appeal does not include the issue of entitlement 
to service connection for "chest pain."

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the Board's 
jurisdiction extends to all issues "appropriately identified 
from the radix of the [notice of disagreement]."  "Chest 
pain" is, however, a disability that is distinct from a 
pulmonary condition.  Although the veteran in this case has 
asserted that the chest pain and the pulmonary condition were 
caused by the same in-service injury, they nonetheless 
constitute different disabilities.  The Board finds, 
therefore, that the notice of disagreement with the October 
1999 rating decision did not incorporate the issue of service 
connection for chest pain.  The veteran's claim for service 
connection for chest pain, which was raised in the March 2000 
hearing, is referred to the RO for appropriate action.

In May 2003 the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.  In conjunction with that hearing, 
and subsequent to the October 2002 supplemental statement of 
the case, the veteran submitted additional evidence in 
support of his claim for service connection for a pulmonary 
condition.  He has, however, waived his right to have this 
evidence considered by the RO in the first instance.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board does not 
have authority to consider evidence in the first instance); 
38 C.F.R. § 20.1304 (2004).  The Board finds, therefore, that 
it can adjudicate the veteran's appeal without remanding the 
case to the RO.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The preponderance of the probative evidence shows that 
the veteran's pulmonary condition, which has been diagnosed 
as chronic obstructive pulmonary disease, is not related to 
any injury or event during service.


CONCLUSION OF LAW

A chronic pulmonary condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R § 3.159 (2004), amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

According to the statute and regulation, on receipt of a 
claim for benefits VA will notify the veteran of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the veteran which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claim in July 1999 by informing him of the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Although this notice 
was provided to the veteran in the context of establishing a 
well grounded claim for service connection, which concept was 
eliminated by the VCAA, the notice is, nonetheless, 
sufficient to inform him of the evidence needed to 
substantiate his claim.  See Wells v. Principi, 326 F.3d 
1381, 1383-84 (Fed. Cir. 2003).  In addition, the notice was 
issued prior to the October 1999 unfavorable decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran VCAA notices in March and June 
2001 in which the RO fully informed him of the evidence 
needed to establish service connection, the evidence that the 
RO would obtain, and the evidence and information that he was 
responsible for providing.  Although the March and June 2001 
notices referred to subsequent claims for other disabilities, 
the notices did, nonetheless, inform the veteran of the 
evidence needed to establish service connection for any 
disability and the relative responsibilities of the veteran 
and VA in developing that evidence.

The RO also provided the veteran a copy of the appealed 
rating decision, in which the RO expressly notified him of 
the required evidence; a statement of the case; and a 
supplemental statement of the case.  In these documents the 
RO notified him of the law and governing regulations, the 
reasons for the determinations made regarding his claim, and 
the requirement to submit medical evidence that established 
entitlement to service connection.  In the October 2002 
supplemental statement of the case the RO informed the 
veteran of the VCAA, VA's duty to notify him of the evidence 
needed to substantiate his claim, and VA's duty to assist him 
in obtaining that evidence.  In these documents the RO also 
informed him of the cumulative evidence provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence needed to substantiate his claim, the evidence he 
was responsible for submitting, and the evidence that VA 
would obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  
The Board also finds that, given the multiple notices that 
have been issued to the veteran, any deficiency in the 
content or timing of the notices is not prejudicial to him.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the VA and private treatment records that 
the veteran identified.  The veteran also provided hearing 
testimony at the RO in March 2000 and before the undersigned 
in May 2003.

Although the RO afforded the veteran a VA medical examination 
in March 2002, the examiner did not give an opinion on 
whether any currently diagnosed pulmonary disorder is related 
to service.  The Court has held, however, that VA is not 
required to provide a medical examination or obtain a medical 
opinion if the record does not already contain evidence of an 
in-service event, injury, or disease.  That development is 
not required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  Duenas v. Principi, 18 Vet. App. 512, 517 (2004), 
citing Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a pulmonary 
condition or a chest injury.  And, his account of having 
incurred a pulmonary injury in service is not probative.  For 
these reasons the Board finds that a medical opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Duenas, 18 Vet. App. at 517.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  They have not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.



Factual Background

The service medical records, including the reports of 
entrance and separation examinations, do not contain a 
complaint, history, or finding of any pulmonary abnormality.  
The records are also negative for any complaints or clinical 
findings attributed to a chest injury.  A chest X-ray on 
separation from service was negative. 

Private treatment records disclose that in August 1974 the 
veteran was hospitalized for recurrent chest pain, which was 
described as precordial chest pain.  He did not then report 
having incurred any injury to the chest while in service, or 
suffering from shortness of breath.  A chest X-ray and 
pulmonary studies were normal, and diagnostic testing 
resulted in the conclusion that the pain he experienced was 
due to chronic duodenitis.  In December 1974 a private 
physician reported that the lung parenchyma was clear by X-
ray and that there had been no interval change since May 
1972.  The physician concluded that there was no evidence of 
an intrathoracic abnormality.   In December 1975 the results 
of pulmonary function testing suggested an obstructive 
ventilatory defect, probably due to small airway disease, and 
a superimposed restrictive process.  

The veteran was hospitalized with complaints of recurrent 
neck pain and shortness of breath following a motor vehicle 
accident in January 1979.  He did not then report having been 
injured in service.  Examination at that time, including an 
X-ray study, showed the lungs to be clear, with no chest 
tenderness.  Examination resulted in the conclusion that 
there was no evidence of any pulmonary abnormality. 

The veteran initially claimed entitlement to VA compensation 
benefits in October 1979, for "chest pains" resulting from 
an injury in service in which he was trapped between a truck 
and a trailer.  In conjunction with that claim he submitted 
VA treatment records showing that in September 1979 he 
reported being pinned between a truck and a wall in 1967, and 
that he was seeking disability pension for that injury.  He 
did not report experiencing shortness of breath, or having 
any breathing difficulty following the purported in-service 
injury.  He stated that twice a year he experienced a sharp 
pain in the upper chest that lasted five to ten minutes, 
which had occurred since the in-service injury.  He had been 
previously evaluated for his complaint, with no cause found.  
A chest X-ray revealed no acute disease, and his complaints 
were assessed as musculoskeletal pain.  

Private hospital records disclose that in June 1993 the 
veteran was admitted for intermittent left hand and arm 
numbness and shortness of breath associated with occasional 
chest pain.  A chest X-ray was again normal, and no pulmonary 
disease was found.   Private X-ray reports from 1979 and 1995 
to 1999 revealed a normal chest.  Private medical records 
document the veteran's complaints of shortness of breath in 
1998, 1999, and 2000.  In October 1999 his complaints were 
assessed as obstructive lung disease. 

In March 2000 the veteran testified that in 1967 he injured 
his chest when he was pinned against a truck and that his 
breathing problems began after the accident. 

In August 2000 the veteran's complaint of shortness of breath 
was diagnosed as chronic obstructive pulmonary disease 
following an examination and diagnostic testing.  He has 
continued to received treatment for chronic obstructive 
pulmonary disease since then. 

On VA examination in March 2002, the examiner noted that the 
veteran was being treated for tobacco addiction, that he 
complained of shortness of breath and wheezing, and that he 
had been prescribed inhalers.  The diagnosis was probable 
early, mild chronic obstructive pulmonary disease and a long 
time smoker. 

According to the VA treatment records, in June 2002 the 
veteran reported having incurred trauma to the chest while in 
service, in that he was caught between a trailer and a truck.  
He also reported having had chest pain ever since that 
incident.  The treating physician noted that the veteran had 
a 60-pack year history of smoking, and continued to smoke a 
pack and a half a day.

In May 2003 the veteran testified that in 1967 he was injured 
when he got between a truck and trailer, that he was told he 
had some bruises, and that he first sought treatment after 
service for breathing problems in the early 1970s.  

Analysis

The VA and private treatment records disclose that the 
veteran's complaint of shortness of breath has been diagnosed 
as chronic obstructive pulmonary disease.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability.  The evidence does not show, however, that he 
incurred a related disease or injury in service, or that the 
currently diagnosed pulmonary disorder is related to the in-
service disease or injury.  Hickson, 12 Vet. App. at 253.

The service medical records are silent for complaints or 
clinical findings attributed to a pulmonary disorder, and 
there is no medical evidence of such a disorder for many 
years following the veteran's separation from service.  He 
testified that his chest was injured as the result of being 
pinned between a truck and a wall, or a truck and a trailer, 
while he was in service.  As a lay person he is competent to 
provide evidence of having been in such an accident because 
it was an observable event.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  He is not competent, however, to 
provide evidence of that incident resulting in any injury to 
the lungs because such an injury is not subject to lay 
observation.  See Grover v. West, 12 Vet. App. 109 (1999) 
(internal injuries are not subject to lay observation).  For 
that reason his statements are not probative of having 
incurred a pulmonary disease or injury while in service.

In addition, the veteran did not report having been injured 
in service until he claimed entitlement to compensation 
benefits in 1979.  In making that report to his VA physicians 
in October 1979 he complained only of "chest pain" that 
occurred twice a year and lasted for five to ten minutes, not 
difficulty breathing.  He also stated that he was seeking 
medical attention due to his desire to obtain VA benefits.  
Prior to the October 1979 treatment, he did not report having 
been injured in service when complaining of his chest pain.  
For these reasons the Board finds that his statements are not 
credible regarding the onset and continuity of his pulmonary 
symptoms.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

A chronic pulmonary disorder was not diagnosed until October 
1999, more than 30 years following the veteran's separation 
from service.  Multiple examinations and chest X-rays prior 
to October 1999 failed to reveal any evidence of a chronic 
pulmonary disorder.  Although pulmonary function tests in 
1975 suggested an obstructive ventilatory defect and a 
superimposed restrictive process, this disorder was not shown 
to be chronic, in that subsequent testing was normal.

None of the medical evidence indicates that the currently 
diagnosed chronic obstructive pulmonary disease is related to 
service.  Although the veteran described the in-service 
injury to his treating physician in June 2002, the physician 
did not find that the chronic obstructive pulmonary disease 
was due to the injury; he noted the veteran's extensive 
smoking history.  "Evidence that is simply information 
recorded by a medical examiner, unenhanced by any medical 
comment by that examiner, does not constitute competent 
medical evidence . . . ."  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

In summary, the medical evidence shows that the veteran 
currently has chronic obstructive pulmonary disease.  The 
evidence does not establish, however, the incurrence of a 
related disease or injury in service, or that the currently 
diagnosed disorder is related to service.  For these reasons 
the Board finds that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a chronic pulmonary condition.




(continued on next page)

ORDER

The claim of entitlement to service connection for a chronic 
pulmonary condition is denied.




____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


department of Veterans Affairs

